Title: To John Adams from Henry Alexander Scammell Dearborn, 30 November 1822
From: Dearborn, Henry Alexander Scammell
To: Adams, John


				
					Much respected Sir,
					Boston Nov. 30. 1822
				
				I have pleasure of sending you the work of M. Solnay which I promised.Please to accept my grateful thanks for the very favorable manner in which you have spoken of my book.My object was more to have the attention of this country to trade me might enjoy in the birth place of commerce, than to acquire a reputation as an author.With sincere esteem / I have the honor to be / Your most / obt. St.
				
					H. A. S. Dearborn
				
				
			